DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushnir US 2019/0182122 in view of Washburn et al. “Washburn” US 7,307,949 and further in view of Stephenson et al. “Stephenson” US 2009/0109847.

Regarding claims 1 and 8, Kushnir teaches an apparatus (Figure 6) for global policing of a bandwidth of a flow comprising a network device with a local policer to perform bandwidth policing on the flow within the device (Figures 6, 10 and 11 show devices which include local policers; Paragraphs 87-88); and
A communication module to send local policer state information from the local policer to a remote global policer (Figures 10 and 11 and Paragraphs 87-88 show the local policer sending information to global policer); and
Receive policer state information from the remote global policer and update the local policer state based on the remote global policer state information (Paragraphs 87-88 teach the local policers update their local policies according to the received global policy).
Kushnir does not disclose determining if an accumulated consumed bandwidth exceeds a maximum bandwidth for the flow.  However, Washburn teaches that policers check the incoming packets to determine if there is sufficient credit in the bucket to pass the packet.  If there isn’t, then the packet gets dropped because it exceeds the total bandwidth; Column 7 Lines 44-52.  Column 8 Line 63 to Column 9 Line 5 teaches updating the credits available according to the maximum bandwidth for the flow.  Thus one can see that the credits (bandwidth) are updated.

	One would be motivated to make the modification such that the system can determine to pass or drop the packet based on the flow/packet bandwidth requirements as taught by Washburn; Column 7 Lines 44-52.
	The prior art does not expressly disclose a parameter for updating a policer by marking a packet in order to determine if it should be dropped; however, Stephenson teaches a policer and marking packets green, yellow and red to determine to drop the packets or not; Paragraph 30.
	Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include marking the packets to determine if they should be dropped as taught by Stephenson.
	One would be motivated to make the modification such that packets that exceed a rate limit can be dropped as taught by Stephenson; Paragraph 30.

Regarding claims 2 and 9, Kushnir teaches the network device can include a switch or router; Paragraph 48).

Regarding claims 3 and 10, Kushnir teaches the network device includes a NIC (602 of Figure 6, see also paragraph 69).


The local policer comprises a plurality of local policers, each associated with the plurality of flows (Figure 11 shows a plurality of local policers associated with the network); and
Send local policer state information from each local policer to a corresponding remote global policer and receive policer state information from each remote global policer and update the corresponding local policer state information based on the corresponding remote policer state information (Figure 11 and Paragraph 88 teaches the local policers each send policy information to the global policer and receive information from the global policer which is used to update the local polices).
The prior art does not expressly disclose a parameter for updating a policer by marking a packet in order to determine if it should be dropped; however, Stephenson teaches a policer and marking packets green, yellow and red to determine to drop the packets or not; Paragraph 30.
	Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include marking the packets to determine if they should be dropped as taught by Stephenson.
	One would be motivated to make the modification such that packets that exceed a rate limit can be dropped as taught by Stephenson; Paragraph 30.



A communication module to receive local policer state information from the local policer which is passed to the remote global policer (Figure 11 shows local and global policers communicating.  Figure 9 further shows local policy information being sent from another device (sensor)); and
send policer state information from the remote global policer and update the local policer state based on the remote global policer state information (Paragraphs 87-88 teach the local policers update their local policies according to the received global policy).
Kushnir does not disclose updating each of the policers.  However, Washburn teaches that policers check the incoming packets to determine if there is sufficient credit in the bucket to pass the packet.  If there isn’t, then the packet gets dropped because it exceeds the total bandwidth; Column 7 Lines 44-52.  Column 8 Line 63 to Column 9 Line 5 teaches updating the credits available according to the maximum bandwidth for the flow.  Thus one can see that the credits (bandwidth) are updated.  Figure 6 shows there are a plurality of policers.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kushnir to include updating the maximum bandwidth as taught by Washburn.


The prior art does not expressly disclose a parameter for updating a policer by marking a packet in order to determine if it should be dropped; however, Stephenson teaches a policer and marking packets green, yellow and red to determine to drop the packets or not; Paragraph 30.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include marking the packets to determine if they should be dropped as taught by Stephenson.
	One would be motivated to make the modification such that packets that exceed a rate limit can be dropped as taught by Stephenson; Paragraph 30.

Regarding claims 6 and 13, Kushnir teaches the flow comprises a plurality of flows;
The local policer comprises a plurality of local policers, each associated with the plurality of flows (Figure 11 shows a plurality of local policers associated with the network); and
receive local policer state information from each local policer to a corresponding remote global policer and pass it along to the global policer and send policer stat information from each global policer to the local policers for updating the corresponding local policer state information based on the corresponding remote policer state information (Figure 11 and Paragraph 88 teaches the local policers each send policy 
The prior art does not expressly disclose a parameter for updating a policer by marking a packet in order to determine if it should be dropped; however, Stephenson teaches a policer and marking packets green, yellow and red to determine to drop the packets or not; Paragraph 30.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include marking the packets to determine if they should be dropped as taught by Stephenson.
One would be motivated to make the modification such that packets that exceed a rate limit can be dropped as taught by Stephenson; Paragraph 30.

Regarding claims 7 and 14, Kushnir teaches maintaining a policing quota for a current level for each flow (Local learner generates policy specifying data requested in the local network is limited; Paragraph 75);
Adjust the current level based on received local policer state information and provide new policing quota information to the module as part of said policer state information (this information is sent to other local devices (sensors) in the local network indicating the local policy.  Local policy information is being updated over time with respect to the sensors; Paragraph 65 and on a global scale; Paragraphs 87-88).

Regarding claim 15, Kushnir does not disclose dropping the packets when the maximum bandwidth is exceeded for the network device.  However, Washburn teaches 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kushnir to include dropping packets that exceed the maximum bandwidth as taught by Washburn.
	One would be motivated to make the modification such that the system can determine to pass or drop the packet based on the flow/packet bandwidth requirements as taught by Washburn; Column 7 Lines 44-52.

Regarding claim 16, Kushnir does not disclose dropping the packets when the maximum bandwidth is exceeded for the network device.  However, Washburn teaches that policers check the incoming packets to determine if there is sufficient credit in the bucket to pass the packet.  If there isn’t, then the packet gets dropped because it exceeds the total bandwidth; Column 7 Lines 44-52.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kushnir to include dropping packets that exceed the maximum bandwidth as taught by Washburn.
	One would be motivated to make the modification such that the system can determine to pass or drop the packet based on the flow/packet bandwidth requirements as taught by Washburn; Column 7 Lines 44-52.


	Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a three color marker as taught by Stephenson.
	One would be motivated to make the modification such that packets that exceed a rate limit can be dropped as taught by Stephenson; Paragraph 30.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner further notes that paragraph 39 of Applicant’s published specification references RFC2697 which discloses the amendments made to the claim language.  Thus, the amendments are well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419